DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 22-40 is/are pending.
This is a non-final action.

Examiner’s Note
No art rejection has been put forth in the rejection.
Closest prior art are Roulland, Natsumeda, and Bose.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 22-40 is/are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural 
Claim(s) 22-33 is/are drawn to a method, 34-40 is/are drawn to a system.  These are a process and machine respectively, which are statutory categories of invention.  Thus, the claim(s) fall(s) in two of the four statutory categories of invention.  
(§ 101 Subject Matter Eligibility, Step 1: YES)
Regarding Claim 22 and 34, they are directed to a judicial exception.  It is directed to a series of steps of managing a technical installation comprising detecting an event, rendering a view, generating an analysis, and displaying the analysis. These steps include managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which is a certain method of organizing human activity and thus an abstract idea. Abstract ideas are a judicial exception. This identified abstract idea is not integrated into an identified practical application. It is not integrated into an identified practical application because, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f).  Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception.
(§ 101 Subject Matter Eligibility, Step 2A: YES)



Claim 34 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) of “servers, sensor and device”, do(es) not amount to more than generally linking the use of a judicial exception, an abstract idea, to a particular technological environment, which is “servers, sensor and device”. As explained in  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/ch2100_d29a1b_139db_e0.html"MPEP § 2106.05 (h), when determining whether a claim recites significantly more than a judicial exception, a consideration is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. The Supreme Court explains, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a 

Claim 22 and 34 recites the abstract idea of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), limited to a particular technological environment (“sensor and device”), as in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). 
In FairWarning, specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, is a limitation that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception; because, this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/ch2100_d29a1b_139db_e0.html"MPEP § 2106.05 (h). 
Specifying that the abstract idea of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) relates to execution in a computer environment, is a limitation merely indicating a field of use or technological environment in which to apply a judicial exception; because, this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, as in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). 

(§ 101 Subject Matter Eligibility, Step 2B: NO)
	
Dependent claim(s) 23-33 and 35-40 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. The dependent claims are directed to further details of performing abstract functions of the independent claims and are themselves directed to abstract ideas which include, certain methods of organizing human activity. The abstract functions and abstract ideas are not integrated into an identified practical application just by using a computer or linking to a particular technological environment. See MPEP §2106.05(f) & §2106.05(h). These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIERA J FLETCHER whose telephone number is (571)272-6509.  The examiner can normally be reached on M-Th/F 7:30am-5:00pm (Alternate Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.J.F./           Examiner, Art Unit 3623          
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623